Supreme Court of Florida
                                   ____________

                                   No. SC14-1972
                                   ____________


      IN RE: AMENDMENTS TO FLORIDA PROBATE RULE 5.590.

                                [November 6, 2014]

PER CURIAM.

      In response to recent legislation, The Florida Bar’s Probate Rules Committee

(Committee) has filed an out-of-cycle, fast-track report proposing an amendment to

Florida Probate Rule 5.590 (Application for Appointment as Guardian; Disclosure

Statement; Filing). We have jurisdiction. See art. V, § 2(a), Fla. Const.; Fla. R.

Jud. Admin. 2.140(e).

      The Committee proposes amending subdivision (a)(1)(A) of rule 5.590 to

require that an application for appointment as guardian include “a statement

indicating whether the applicant has ever been (i) arrested or (ii) convicted of a

felony, even if the record of such arrest or conviction has been expunged, unless

the expunction was ordered pursuant to section 943.0583, Florida Statutes.”

According to the report, the amendment is intended to conform the rule to recent

amendments to section 943.0585(4)(a), Florida Statutes (2013), made by chapter
2014-124, Laws of Florida, which became effective July 1, 2014,1 as well as to

sections 744.309(3) and 943.0583, Florida Statutes (2014). The Executive

Committee of the Board of Governors of The Florida Bar unanimously approved

the proposal.

      After considering the proposed amendment and the relevant legislation, we

amend rule 5.590 as proposed and reflected in the appendix to this opinion. New

language is underscored. The committee notes are offered for explanation only

and are not adopted as an official part of the rules. The amendments shall become

effective immediately upon the release of this opinion. Because the amendments

were not published for comment prior to their adoption, interested persons shall

have sixty days from the date of this opinion in which to file comments with the

Court.2



      1. See ch. 2014-124, §§ 6, 8, Laws of Fla.
       2. All comments must be filed with the Court on or before January 6, 2015,
with a certificate of service verifying that a copy has been served on the
Committee Chair, Mr. Sean W. Kelley, 43 Cincinnati Avenue, Saint Augustine,
Florida 32084-3244, sean@kelleyandkelley.com, and on the Bar Staff Liaison to
the Committee, Heather Telfer, 651 E. Jefferson Street, Tallahassee, Florida
32399-2300, htelfer@flabar.org, as well as a separate request for oral argument if
the person filing the comment wishes to participate in oral argument, which may
be scheduled in this case. The Committee Chair has until January 27, 2015, to file
a response to any comments filed with the Court. If filed by an attorney in good
standing with The Florida Bar, the comment must be electronically filed via the
Portal in accordance with In re Electronic Filing in the Supreme Court of Florida
via the Florida Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18,
2013). If filed by a nonlawyer or a lawyer not licensed to practice in Florida, the

                                       -2-
      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Probate Rules Committee

Sean William Kelley, Chair, Florida Probate Rules Committee, Kelley & Kelley,
P.L., St. Augustine, Florida, and John F. Harkness, Jr., Executive Director, and
Heather S. Telfer, Bar Staff Liaison, The Florida Bar, Tallahassee, Florida,

      for Petitioner




comment must be electronically filed via e-mail in accordance with In re
Mandatory Submission of Electronic Copies of Documents, Fla. Admin. Order No.
AOSC04-84 (Sept. 13, 2004). Electronically filed documents must be submitted in
Microsoft Word 97 or higher. Any person unable to submit a comment
electronically must mail or hand-deliver the originally signed comment to the
Florida Supreme Court, Office of the Clerk, 500 South Duval Street, Tallahassee,
Florida 32399-1927; no additional copies are required or will be accepted.




                                       -3-
                                   APPENDIX


RULE 5.590.        APPLICATION FOR APPOINTMENT AS GUARDIAN;
                   DISCLOSURE STATEMENT; FILING

      (a)   Individual Applicants.

            (1)    The application for appointment shall contain:

                     (A) the applicant’s qualifications to serve as a guardian,
including a statement indicating whether the applicant has ever been (i) arrested or
(ii) convicted of a felony, even if the record of such arrest or conviction has been
expunged, unless the expunction was ordered pursuant to section 943.0583, Florida
Statutes; and

                   (B)   [No Change]

            (2)    [No Change]

      (b) – (d)    [No Change]

                                 Committee Notes

      Rule History
      1988 Revision - 2014 Revision: [No Change]
      2014 Revision: Amends subdivision (a)(1)(A) to conform to sections
744.309(3), 943.0583, and 943.0585, Florida Statutes. Committee notes revised.
      Statutory References
      § 393.063(17), Fla. Stat. Definitions.
      § 393.12, Fla. Stat. Capacity; appointment of guardian advocate.
      § 744.102(4), (9), (11), (14), (22) Fla. Stat. Definitions.
      § 744.3085, Fla. Stat. Guardian advocates.
      § 744.309, Fla. Stat. Who may be appointed guardian of a resident ward.
      § 744.3125, Fla. Stat. Application for appointment.
      § 744.331(1), Fla. Stat. Procedures to determine incapacity.
      § 744.3371, Fla. Stat. Notice of petition for appointment of guardian and
hearing.


                                        -4-
§ 943.0583, Fla. Stat. Human trafficking victim expunction.
§ 943.0585, Fla. Stat. Court-ordered expunction of criminal history records.
Rule References
[No Change]




                                 -5-